    Case: 1:05-cr-00158-RWS Doc. #: 87 Filed: 07/14/20 Page: 1 of 2 PageID #: 441




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )    No. 1:05CR00158 RWS
                                                  )
TERRANCE LAMONT FIELDS,                           )
                                                  )
               Defendant.                         )



       MOTION TO WITHDRAW AND NOTICE OF INTENT NOT TO REPRESENT
     DEFENDANT ON A PETITION FOR COMPASSIONATE RELEASE IN RELATION
    TO COVID-19 IN ACCORDANCE WITH SECTION 603(b) OF THE FIRST STEP ACT
                         OF 2018 AND 18 U.S.C. §3582

        Jennifer L. Booth, the undersigned counsel, hereby notifies this Court, pursuant to a

previous order by this Court dated April 1, 2020, that the Office of the Federal Defender for the

Eastern District of Missouri has reviewed pertinent documents and information1 relating to Mr.

Field’s pro-se motion for compassionate release per the First Step Act of 2018 and applicable

statutes. Counsel will not be filing a supplemental petition for Mr. Fields. Counsel has not

discovered any additional information that meets the current criteria for release eligibility to

supplement the information and argument for release already contained in Mr. Field’s pro-se

filing. There is nothing counsel can add in a supplemental filing above and beyond what Mr.

Field’s has already included in his pro-se petition.



1
  Counsel has reviewed Mr. Field’s Bureau of Prisons (BOP) records (including his presentence
investigation report, medical, education, discipline, progress, sentence data and PATTERN score
reports) as well as information from the Centers for Disease Control (CDC) regarding which
health conditions render certain individuals vulnerable to serious consequences from COVID-19
infection. Counsel has also reviewed Mr. Field’s pro-se petition in light of current case law.
 Case: 1:05-cr-00158-RWS Doc. #: 87 Filed: 07/14/20 Page: 2 of 2 PageID #: 442




       By way of a letter deposited in the U.S. Mail today, Mr. Field’s has been notified the

Office of the Federal Defender will not be filing a motion on his behalf to supplement his pro-se

motion to the Court. An order permitting undersigned counsel to withdraw is sought.


                                              Respectfully submitted,


                                              /s/Jennifer L. Booth
                                              Jennifer L. Booth
                                              Assistant Federal Public Defender
                                              325 Broadway, 2nd Floor
                                              Cape Girardeau, Missouri 63701
                                              Telephone: (573) 339-0242
                                              Fax: (573) 339-0305
                                              E-mail: Jennifer_Booth@fd.org

                                              ATTORNEY FOR DEFENDANT



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon all
attorneys of record.

                                              /s/Jennifer L. Booth
                                              Jennifer L. Booth
